DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, connection regions for the coupling with contact pins for producing electrical contacts (claim 1), the antenna chamber groove and the trough groove arranged in opposite directions (claim 19), a groove-shaped or dovetail-shaped receptacle (claims 20, 24, 25), and a plug mounted on the sensor plate (claim 25) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Figure 2b illustrates the antenna chamber groove (18) and the trough groove (17), but the grooves appear to be on opposite ends, not in opposite directions. 
The drawings are objected to because: the lead lines in Fig. 5 for reference character 28 overlap each other and overlap the reference character; it is unclear what the zigzag arrow in Fig. 6 indicates and it appears the lead line for reference character 27 overlaps the zigzag arrow; there is an unlabeled line overlapping reference character 73 and its lead line, it is unclear what the unlabeled line is for.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 4, line 28: “inerted” should be --inserted--
Appropriate correction is required.

Claim Objections
Claims 14, 16-17, 20, 22-23, and 25 are objected to because of the following informalities:
In line 2 of claim 14, “which antenna” should likely be --wherein the antenna--
In line 4 of claim 14, “for the coupling” should likely be --for coupling--
In line 2 of claim 16, “which groove” should likely be --wherein the antenna chamber groove--
In line 3 of claim 17, “passage of electrically” should likely be --passage of the electrically-- to clearly reference the electrically-conducting contact pins recited in claim 14
In line 4 of claim 20, “an antenna carrier” should likely be --the antenna carrier-- (first recited in line 2 of claim 20)
In line 2 of claim 22, “which carrier” should likely be --wherein the antenna carrier--
In line 2 of claim 23, “which carrier” should likely be --wherein the antenna carrier--
In line 5 of claim 25, “of its longitudinal” should likely be --of the sensor plate’s longitudinal-- for clarity
In line 6 of claim 25, “releasable latched” should likely be --releasably latched--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitations “contact pins,” “electrically-conducting contact pins,” and “pre-fabricated contact pins.” It is unclear if each recitation of contact pins are intended to be the same contact pins or three different sets of pins. For purposes of examination, the limitations will be interpreted broadly. 
Claims 15-26 are rejected for depending on an indefinite claim. 

Claim 15 recites the limitation "the last plastic injection-molding process" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation “at least one recess in a wall” in line 3, a wall and at least one recess in a wall is previously recited in claim 14. It seems Applicant intends to recite a wall of the trough, but it is not clear. For purposes of examination, the limitation will be interpreted as at least one recess in a trough wall.

Claim 18 recites the limitation "the wall of a trough" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the wall of a trough" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 20, 24, and 25 recite the limitation “a groove-shaped” receptacle. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “groove-shaped” in claims 20, 24, and 25 seems to be used by the claim to mean “rectangular-shaped,” while the accepted meaning of groove is “a long narrow channel or depression” (Merriam Webster). The term is indefinite because the specification does not clearly redefine the term.
It is not clear what structure a groove-shaped receptacle is intended to describe, because a groove is a channel or depression that may take on any shape while a receptacle is defined as one that receives or contains something (Merriam Webster). It is unclear if Applicant intends to claim a shallow receptacle (so the receptacle is akin to a groove) or if Applicant is intending to describe the shape of a cross-section of the receptacle. 

	Claim 24 recites “in particular” in lines 3 and 5. The phrase “in particular” renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be part of the claimed invention, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d). It is also unclear if the limitations “in particular is inserted in to a groove-shaped … extension” and “in particular inserted into a receptacle … carrier” are intended to be alternative limitations.

	Claim 24 recites the limitation “a ferromagnetic core inserted into the antenna carrier.” It is unclear if the ferromagnetic core recited here is intended to be the ferromagnetic core recited in claim 14, line 3, or if Applicant intends a second ferromagnetic core is on the antenna carrier. For purposes of examination, the limitation will be interpreted as: the ferromagnetic core inserted into the antenna carrier.

	Claim 25 recites the limitation "the mounting of a plug on the sensor plate" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the antenna carrier" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation “and form a connection piece.” Claim 26 depends from claim 14 and therefore includes all limitations of claim 14, including “a connection piece” recited in line 6 of claim 14. It is unclear if the connection piece recited by claim 26 is intended to be the same connection piece of claim 14 or a second connection piece. For purpose of examination, the limitation will be interpreted as a second connection piece, separate from the connection piece recited in claim 14.

Claim 26 recites the phrase “in particular” in line 3. The phrase “in particular” renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be part of the claimed invention, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16, 18-19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, DE 102009006845 A1 (reference to attached machine translation), in view of Shigemoto, US Pub. 2007/0139288.

Regarding claim 14, Cho discloses a motor vehicle door handle arrangement ([0006]) with a handle ([0009]), wherein the handle comprises at least one antenna chamber (30 Fig. 2) with an antenna (10 Fig. 2) arranged therein (Fig. 2), 
wherein the antenna has a ferromagnetic core (13 Fig. 2) and a coil (14 Fig. 2) wound around the core ([0018]), wherein the antenna comprises connection regions (11 Fig. 1) for coupling with contact pins (20 Fig. 3) for producing electrical contacts ([0020]), 
wherein the antenna chamber comprises at least one recess in a wall for the passage of electrically-conducting contact pins (at least one recess in the end wall for passage of the pins is illustrated in Figs. 5-6; [0023]),
wherein a connection piece is arranged in the recess of the wall of the antenna chamber (illustrated in Figs. 5-6) in a form-fitting and/or force-fitting manner, sealing the antenna chamber ([0023]-[0024]: the connection piece 32 is installed in the recess to seal the interior of the antenna chamber, corresponding to being arranged in a form-fitting manner).
However, Cho does not explicitly disclose the connection piece is produced by one-time or repeated plastic over molding of pre-fabricated contact pins. Note the italicized phrase recites a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the resulting structure implied by the steps.
Shigemoto teaches a connection piece (36 Fig. 5) being produced by one-time or repeated plastic overmolding of pre-fabricated pins (15 Fig. 5). Since Shigemoto teaches a connecting piece which is made of plastic containing pins (Fig. 5, [0051]: elastomer corresponds to plastic), the end result is the same regardless of the method used to produce the connecting piece. MPEP 2113.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection piece disclosed by Cho to be produced by one-time or repeated plastic over molding of pre-fabricated contact pins, as taught by Shiegmoto, to reduce materials cost and improve airtightness (Shigemoto [0052]).

	Regarding claim 15, Cho, in view of Shigemoto, teaches the motor vehicle door handle arrangement according to claim 14, wherein the connection piece is produced by repeated plastic overmolding of prefabricated contact pins, wherein a plastic material forming a flexible seal is used in the last plastic injection-molding process. Note the italicized phrase recites a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the resulting structure implied by the steps. Since Cho, in view of Shigemoto teaches the connection piece is made of a plastic material containing pins and forms a flexible seal (Cho [0007], Shigemoto [0051]), the end result is the same regardless of the method used to produce the connecting piece. 

	Regarding claim 16, Cho, in view of Shigemoto, teaches the motor vehicle door handle arrangement according to claim 14, wherein the connection piece comprises an antenna chamber groove on the outer side (Cho 33 Figs. 3 and 6), wherein the antenna chamber groove forms a form-fit together with the recess of the wall of the antenna chamber (Cho [0023], Fig. 6). 

	Regarding claim 18, Cho, in view of Shigemoto, teaches the motor vehicle door handle arrangement according to claim 14, wherein the connection piece comprises a trough groove on the outer side (Cho Fig. 3 depicts a trough groove), which forms a form-fit together with a recess of the wall (Cho Fig. 5 annotated below) of a trough for accommodating an electronic assembly (Cho [0020]: connection pieces 21 and connections 11 correspond to an electronic assembly accommodated in a trough (Fig. 5 annotated below)). 

    PNG
    media_image1.png
    373
    589
    media_image1.png
    Greyscale


	Regarding claim 19, Cho, in view of Shigemoto, teaches the motor vehicle door handle arrangement according to claim 14, wherein the connection piece comprises an antenna chamber groove on the outer side (Cho 33 Figs. 3 and 6) which forms a form-fit together with the recess of the wall of the antenna chamber (Cho [0023], Fig. 6), and the connection piece comprises a trough groove on the outer side (Cho Fig. 3 depicts a trough groove), which forms a form-fit together with a recess of the wall (Fig. 5 annotated below) of a trough for accommodating an electronic assembly (Cho [0020]: connection pieces 21 and connections 11 correspond to an electronic assembly accommodated in a trough (Fig. 5 annotated below)), wherein the antenna chamber groove and the trough groove are arranged in opposite directions (Cho illustrated in Fig. 3).

	Regarding claim 26, Cho, in view of Shigemoto, teaches the motor vehicle door handle arrangement according to claim 14, wherein the contact pins are overmolded and form a connection piece (Cho Fig. 4, [0022]-[0023]: the contact pins 11 are overmolded with casting compound 41 and form a connection piece at the contact pins), wherein the connection piece and an antenna carrier are formed in one piece, in particular from the same material (Cho Fig. 4, [0022]: an antenna carrier is formed by the casting compound 41 to protect the antenna and is formed in one piece with the connection piece formed at the contact pins). 

	Claims 14, 17, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over  Sawaguchi, JP 2016023490 A (reference to attached machine translation), in view of Beck et al., EP 2811091 A2 [hereinafter: Beck], (reference to attached machine translation).
	
	Regarding claim 14, Sawaguchi teaches a motor vehicle door handle arrangement ([0001]) with a handle ([0012]), wherein the handle comprises at least one antenna chamber ([0020]: internal space of the door handle corresponds to an antenna chamber) with an antenna (10 Fig. 1) arranged therein ([0020]), wherein the antenna has a ferromagnetic core and a coil wound around the core ([0026]), wherein the antenna comprises connection regions for the coupling with contact pins for producing electrical contacts ([0033] the antenna is connected to a wiring harness corresponding to having connection regions for coupling with contact pins).
	However, although Sawaguchi teaches passage of electrically-conducting contact pins ([0033]), Sawaguchi is silent to the antenna chamber comprising at least one recess in a wall for the passage of electrically-conducting contact pins, wherein a connection piece is produced by one-time or repeated plastic overmolding of pre-fabricated contact pins, and the connection piece is arranged in the recess of the wall of the antenna chamber in a form-fitting and/or force-fitting manner, sealing the antenna chamber.
	Beck teaches an antenna chamber (3 Fig. 2) comprises at least one recess in a wall (14 Fig. 4) for the passage of electrically-conducting contact pins (5 Fig. 4), wherein a connection piece (10 Fig. 4) is produced by one-time or repeated plastic overmolding of pre-fabricated contact pins, and the connection piece is arranged in the recess of the wall of the antenna chamber in a form-fitting and/or force-fitting manner ([0009], [0022]), sealing the antenna chamber ([0010]). Note the italicized limitation, “is produced by one-time or repeated plastic overmolding,” recites a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the resulting structure implied by the steps. Since Beck teaches a connecting piece which is made of plastic containing pins (Fig. 4, [0022]: elastomer corresponds to plastic), the end result is the same regardless of the method used to produce the connecting piece. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna chamber disclosed by Sawaguchi to comprise at least one recess in a wall for the passage of electrically-conducting contact pins, wherein a connection piece is produced by one-time or repeated plastic overmolding of pre-fabricated contact pins, and the connection piece is arranged in the recess of the wall of the antenna chamber in a form-fitting and/or force-fitting manner, sealing the antenna chamber, as taught by Beck, in order to seal the interior of the antenna chamber housing the antenna against environmental conditions (Beck [0009]) and clamp the antenna in place within the antenna chamber (Beck [0020]).

	Regarding claim 17, Sawaguchi, in view of Beck, teaches the motor vehicle door handle arrangement according to claim 14, wherein the handle comprises a trough (Sawaguchi 40 Fig. 1), in which an electronic assembly with a circuit board (Sawaguchi 30 Fig. 1) is arranged.
	Sawaguchi, in view of Beck is silent to at least one recess in a wall for the passage of electrically conducting pins. However, one of ordinary skill in the art would recognize the trough disclosed by Sawaguchi, in view of Beck, comprises at least one recess in a wall for the passage of the electrically conducting pins in order to lead wiring from the circuit board to a control unit on the vehicle side, as disclosed by Sawaguchi ([0033]).
 	Sawaguchi, in view of Beck, is silent to the connection piece being arranged in the recess of the wall of the trough in a form-fitting and/or force-fitting manner, sealing the trough. However, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the connection piece taught by Sawaguchi, in view of Beck, in the recess of the wall of the trough in a form-fitting and/or force-fitting manner, sealing the trough in order to protect the interior of the trough and the electrically conducting pins from water, condensate, and other moisture (Beck [0010]).
	
	Regarding claim 20, Sawaguchi, in view of Beck, teaches the motor vehicle door handle arrangement according to claim 14, wherein the ferromagnetic core is arranged in a form-fit manner in an antenna carrier ([0026]: the antenna is fixed in the case by press-fitting corresponding to a form-fit manner), in particular that the ferromagnetic core is inserted, in the direction of its longitudinal extension, into a groove-shaped or dove-tail shaped receptacle of the antenna carrier. Note the italicized limitation recites a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the resulting structure implied by the steps. Since Sawaguchi, in view of Beck, teaches the ferromagnetic core form-fit in the antenna carrier (Sawaguchi Fig. 2c illustrates the antenna, including the ferromagnetic core, in the antenna carrier), the end result is the same regardless of the method used to insert the ferromagnetic core. 
	
	Regarding claim 22, Sawaguchi, in view of Beck, teaches the motor vehicle arrangement according to claim 14, wherein an antenna carrier (Sawaguchi 40 Fig. 1) is arranged in the antenna chamber (Sawaguchi [0020]), wherein the antenna carrier comprises at least one bending region (Sawaguchi regions corresponding to 44a, 53a and 44b, 53b Figs 3-4; [0025]), wherein the bending region is formed by a material cut-out (Sawaguchi 44a, 44b, 53a, 53b Figs 3-4). 

	Regarding claim 23, Sawaguchi, in view of Beck, teaches the motor vehicle arrangement according to claim 14, wherein an antenna carrier (Sawaguchi 40 Fig. 1) is arranged in the antenna chamber (Sawaguchi [0020]), wherein the antenna carrier accommodates at least one sensor plate of a capacitive proximity sensor (Sawaguchi 20 Fig. 1, [0012]).

	Regarding claim 24, Sawaguchi, in view of Beck, teaches the motor vehicle arrangement according to claim 14, wherein an antenna carrier (Sawaguchi 40 Fig. 1) is arranged in the antenna chamber (Sawaguchi [0020]), wherein at least one sensor plate of a capacitive proximity sensor (Sawaguchi 20 Fig. 1) is arranged in a form-fit manner in the antenna carrier (Sawaguchi [0028]), in particular is inserted into a groove-shaped or dovetail shaped receptacle of the antenna carrier in the direction of the sensor plate’s longitudinal extension, in particular inserted into a receptacle in the opposite direction to the ferromagnetic core inserted into the antenna carrier. Note the italicized limitations recite product by process limitations. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the resulting structure implied by the steps. Since Sawaguchi, in view of Beck, teaches the sensor plate of a capacitive proximity sensor is arranged on the antenna carrier in a form-fit manner (Sawaguchi Fig. 2d illustrates the sensor plate in the antenna carrier), the end result is the same regardless of the method or direction used to insert the sensor plate.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi, JP 2016023490 A (reference to attached machine translation), in view of Beck, EP 2811091 A2 (reference to attached machine translation), as applied to claim 14 above, and further in view of Masjost, DE 102004046371 A1 (reference to attached machine translation).

	Regarding claim 21, Sawaguchi, in view of Beck, teaches the motor vehicle door handle arrangement according to claim 14. However, Sawaguchi, in view of Beck, is silent to the ferromagnetic core being formed by two parts, in particular two parts equal in length in the direction of the longitudinal extension of the core, which are arranged one behind the other in the antenna core. 
	Masjost teaches a ferromagnetic core being formed by two parts (1, 2 Fig. 1), in particular two parts equal in length in the direction of the longitudinal extension of the core (Fig. 1), which are arranged one behind the other in the antenna core (illustrated in Fig. 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ferromagnetic core taught by Sawaguchi in view of Beck, to be formed by two parts, in particular two parts equal in length in the direction of the longitudinal extension of the core, which are arranged one behind the other in the antenna core, as suggested by Masjost, in order to alter the resonant characteristics of the antenna by using two ferromagnetic cores having different properties and tuned with each other (Masjost [0017]).

	Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mariotto et al., WO 2004/007879 A1 [hereinafter Mariotto] (reference to attached machine translation), in view of Shigemoto, US Pub. 2007/0139288.

	Regarding claim 14, Mariotto discloses a motor vehicle door handle arrangement (Fig. 1) with a handle (7 Fig. 1), wherein the handle comprises at least one antenna chamber (13 Fig. 3) with an antenna (3 Fig. 3) arranged therein (pg. 3 lines 83-86), 
wherein the antenna (3 Fig. 3) has a ferromagnetic core (lines 169-76) and a coil wound around the core (lines 169-76), wherein the antenna comprises connection regions (lines 214-15) for coupling with contact pins (122 Fig. 3) for producing electrical contacts (Fig. 4, lines 213-15: the antenna has connection regions connected to cables and/or conductor tracks to couple with the contact pins via the circuit board), 
wherein the antenna chamber comprises at least one recess in a wall for the passage of electrically-conducting contact pins (Fig. 3 illustrates a recess in cover 13 for passage of electrically-conducting contact pins 12),
wherein a connection piece (122 Fig. 3) is arranged in the recess of the wall of the antenna chamber (Fig. 3) in a form-fitting and/or force-fitting manner, sealing the antenna chamber (lines 255-56).
However, Mariotto does not explicitly disclose the connection piece is produced by one-time or repeated plastic overmolding of pre-fabricated pins. Note the italicized phrase recites a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the resulting structure implied by the steps.
Shigemoto teaches a connection piece (36 Fig. 5) being produced by one-time or repeated plastic overmolding of pre-fabricated pins (15 Fig. 5). Since Shigemoto teaches a connecting piece which is made of plastic containing pins (Fig. 5, [0051]: elastomer corresponds to plastic), the end result is the same regardless of the method used to produce the connecting piece. MPEP 2113.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection piece disclosed by Mariotto to be produced by one-time or repeated plastic over molding of pre-fabricated contact pins, as taught by Shiegmoto, to reduce materials cost and improve airtightness (Shigemoto [0052], Mariotto lines 255-56).

	Regarding claim 25, Mariotto, in view of Shigemoto, teaches the motor vehicle door handle arrangement according to claim 14, wherein an antenna carrier (Mariotto 1, 212 Fig. 3) is arranged (Mariotto Fig. 3), wherein at least one sensor plate of a capacitive proximity sensor (Mariotto 5 Fig. 3) is arranged in a form-fit manner in the antenna carrier (Mariotto lines 226-28) and is inserted in to a groove-shaped receptacle of the antenna carrier in the direction of the sensor plate’s longitudinal extension, wherein the sensor plate and/or the antenna carrier comprises a latch connection (Mariotto 50 Fig. 3), in which the sensor plate is releasably latched in a pre-mounting position in order to make the mounting of a plug (Mariotto Fig. 3: touch sensor 22 and control unit 20 corresponds to a plug) on the sensor plate possible (Mariotto lines 154-55, 226-30). Note the italicized limitations recite a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the resulting structure implied by the steps. Since Mariotto teaches the sensor plate of a capacitive proximity sensor is arranged on the antenna carrier in a form-fit manner, the end result is the same regardless of the method or direction used to insert the sensor plate.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naka (US 9249606 B2) and Tsurumaki (US 9164125 B2) related to a motor vehicle door handle arrangement with a handle comprising an antenna chamber with an antenna carrier and antenna mounted within.
Ieda et al. (US 7057124 B2) related to a motor vehicle door handle arrangement with a handle comprising an antenna and a grommet attached to an opening of an antenna case to seal the interior of the antenna case from water coming in around the wiring harness.
Klein et al. (US 5980329 A), Kraige et al. (US 9419331 B1), and Aisenbrey (US 2004/0174318 A1) related to plastic overmolding of contact pins.
Kawano (US 2017/0250464 A1) related to a motor vehicle door handle arrangement with a handle comprising an antenna chamber and an antenna, and sealing a holding portion for electric wires.
Nagata et al. (US 2016/0138304 A1) related to a motor vehicle door handle arrangement with a handle comprising an antenna chamber and an antenna, and the handle having a connection portion with contact pins that is sealed with a potting material.
Kilian (US 2013/0161963 A1) related to a motor vehicle door handle arrangement with a handle comprising an antenna chamber and at least one recess in a wall for the passage of electrically-conducting contact pins, and a trough for arranging a circuit board.
Tanimoto et al. (US 2007/0216174 A1) related to a motor vehicle door handle arrangement with a handle comprising an antenna chamber and at least one recess in a wall for the passage of electrically-conducting contact pins.
Noda et al. (US 9279272 B2) related to a motor vehicle door handle arrangement with a handle comprising an antenna chamber, a trough, a wall comprising at least one recess for passage of electrically-conducting contact pins, and material cut-outs to form at least one bending region in an antenna carrier arranged in the antenna chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675